917 F.2d 25
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re SOUTHERN INDUSTRIAL BANKING CORPORATION, d/b/a Daveco, Debtor.Thomas E. DUVOISIN, Plaintiff-Appellant,v.Peggy R. AVERY, Defendant-Appellant.
No. 90-5128.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant Peggy R. Avery (Avery) appeals from the district court's order affirming the bankruptcy court's entry of summary judgment against her in this preference action commenced pursuant to 11 U.S.C. Secs. 547 and 550 by plaintiff-appellee Thomas DuVoisin (appellee), liquidating trustee of the debtor Southern Industrial Banking Corporation (SIBC).  Appellee commenced this action in an effort to recover approximately $23,000 allegedly transferred from SIBC to Avery within 90 days of the filing of SIBC's petition in bankruptcy.  Following a hearing conducted on January 18, 1989 the bankruptcy court granted appellee's motion for summary judgment, finding that there existed no genuine issues of material fact with respect to whether appellee had established the requisite elements of a preferential transfer as set forth in 11 U.S.C. Sec. 547(b)(1)-(5).


2
After consideration of the briefs, the arguments of counsel, the record on appeal, and the applicable case law, this court concludes that the bankruptcy court's order should be upheld for the reasons stated in the district court's memorandum opinion of December 19, 1989.  Accordingly, the judgment of the district court affirming the bankruptcy court's grant of summary judgment is hereby AFFIRMED.